Title: Circular from Thomas Jefferson to Joseph Coleman and Other Road Viewers, 1 October 1817
From: Jefferson, Thomas
To: Goodman, Horsley,Brown, Brightberry,Coleman, Joseph,Childress, Benjamin,Hart, Andrew,Slaughter, John,McCulloch, Robert


                    
                        Sir
                        Monticello
Octob. 1. 17.
                    
                    Having petitioned the court of Albemarle to change the public road from Charlottesville to the Chapel branch, a little below the Shadwell mills, so as to run it along the river side instead of it’s crossing the mountain, and there being opposition to this in the neighborhood the court has thought it best to name as viewers persons at a distance feeling no bias or interest but the common and proper one of favor to the best road. under this impression they have appointed yourself & the other gentlemen named in the inclosed order, as viewers. we are anxious to have the view in time to be returned to the court on Monday next because as it must lie over one court for witnesses and consideration, it is important that it be decided at the November court. the advance of the winter would otherwise render the meetings of the court and viewers precarious, and might put both roads out of the proper condition for being viewed. as the viewers cannot assemble to name a day for themselves, I have taken the liberty of fixing on Saturday next, & of requesting you to meet the other gentlemen at Charlottesville on that day by 12. aclock. the road to be changed is of about 4½ miles; consequently you will have to examine 9. miles of road. as this may prevent your return home on the same day, the parties will ask permission to defray the expences you may of course incur. in the hope you will be so kind as to perform this good office for us, I tender you the assurance of my great esteem & respect.
                    
                        Th: Jefferson
                    
                